978 F.2d 1262
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kevin L. GENTRY, Defendant-Appellant.
No. 92-1160.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 23, 1992.Decided Oct. 26, 1992.

Before BAUER, Chief Judge, EASTERBROOK, Circuit Judge and WOOD, JR., Senior Circuit Judge.

ORDER

1
Kevin L. Gentry pleaded guilty to possession of a firearm after having been convicted of a felony in violation of 18 U.S.C. § 922(g)(1).   Gentry contests the fifteen year sentence imposed by the district court under the Armed Career Criminal Act, 18 U.S.C. § 924(e) ("the Act").   The Act imposes a fifteen year mandatory minimum sentence upon persons with three prior violent felony or serious drug offense convictions who violate § 922(g).   Gentry's sentence was enhanced based upon three prior felony convictions in Maine which were entered pursuant to guilty pleas.


2
On appeal Gentry renews his claim that the prior convictions are not valid for sentence enhancement purposes because his guilty pleas were not voluntarily and intelligently made and because Congress did not intend for the Act to apply to aiders and abettors.   We have reviewed the thirty-five page transcript of the plea hearing which was conducted by the Maine court prior to the acceptance of the guilty pleas,1 as well as the facts surrounding the convictions.   We find no support for Gentry's contentions, and affirm the judgment of the district court.



1
 All three convictions (based on twelve burglary charges) were handled in a single hearing